Citation Nr: 0710215	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  98-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1970 to May 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The veteran attended a hearing before a Veterans Law Judge in 
July 1999.  A transcript of that hearing has been associated 
with the record.

The case was remanded for development of the record in 
October 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the Board sent a letter informing him that 
the Veterans Law Judge to whom he offered testimony in July 
1999 was no longer employed by the Board.  He was given the 
opportunity to attend an additional hearing.  

In March 2007 the veteran responded that he wished to have an 
additional hearing via videoconferencing technology.

Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
videoconference hearing at the RO before 
a member of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but 



should return the claims folder to the Board for further 
appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




